Citation Nr: 1045803	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  98-17 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected right 
knee and lumbar spine disabilities.

2.  Entitlement to an initial rating in excess of 30 percent for 
a psychiatric disability.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to August 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a cervical spine disability and a nervous condition, to 
include as secondary to a service-connected low back disability.  
In August 2006, the Board remanded that claim for further 
development.  Thereafter, a February 2008 rating decision granted 
service connection and awarded a 30 percent disability rating for 
dysthymia.

In December 2008, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran has been diagnosed with 
dysthymic disorder in addition to other psychiatric disorders.  
The scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, the Board has characterized this issue as set 
forth above.

The issues of service connection for a left knee 
disability, right knee arthritis, erectile dysfunction, 
and thoracic dextroscoliosis, all claimed as secondary to 
service-connected low back and right knee disabilities; 
service connection for TMJ with an effective date of April 
1991; the claims for increased ratings for a right knee 
disability and a low back disability; the claim for an 
effective date earlier than January 29, 1998, for the 
assignment of a 30 percent disability rating for a 
service-connected gastrointestinal disability; an 
effective date earlier than January 29, 1998, for a 
psychiatric disorder; and the issue of whether a February 
2008 rating decision was based upon clear and unmistakable 
error (CUE), have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The claims for entitlement to an initial rating in excess of 30 
percent for a psychiatric disability and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

A cervical spine disability is not shown to have had onset during 
service; degenerative changes of the cervical spine disability 
were not manifest to a compensable degree within one year of 
separation from service; a cervical spine disability was first 
documented after service and is not shown to be related to an 
injury, disease, or event of service or to service-connected 
right knee and lumbar spine disabilities.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by 
active service, may not be presumed to have been incurred during 
service, and is not proximately due to or aggravated by service-
connected right knee and lumbas spine disabilities.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in July 2003, April 2005, and March 2006; a rating decision 
in July 1998; a statement of the case in October 1998; and 
supplemental statements of the case in December 2004, February 
2006, and February 2008.  Those documents discussed specific 
evidence, particular legal requirements applicable to the claim 
herein decided, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the May 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations and an opinion in relation to 
the claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  Furthermore, 
the Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

The Veteran contends that he is entitled to service connection 
for a cervical spine disability as either directely incurred in 
service, or as due to service-connected right knee and low back 
disabilities.    

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if the disorder 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2010).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  The Board will 
summarize the relevant evidence where appropriate.

Service medical records show that the Veteran suffered an injury 
to the right knee in October 1988 when he jumped off a large 
pallet.  He was subsequently treated for his right knee injury 
intermittently.  The records also reflect multiple complaints and 
treatment for low back pain associated with a lifting incident in 
1988.  The assessment was chronic mechanical lower back pain.  A 
June 1989 service medical report reveals diagnoses pertaining to 
a right knee disability and chronic low back pain.  The Veteran's 
discharge papers reveal that he was discharged by reason of his 
physical disabilities.  However, the service medical records 
contain no complaint, finding, treatment, or diagnosis 
attributable to a cervical spine disability.  

After service, the Veteran's spine was evaluated on VA 
examinations in December 1989 and January 1993.  The Veteran 
complained of low back pain since 1988 after a heavy lifting 
incident.  VA medical certificates dated in August 1996, October 
1996, and December 1996 reflect that the Veteran was treated for 
complaints of cervical pain.

Private treatment records in 1997 and 1998 reflect complaints of 
neck pain associated with a motor vehicle accident in February 
1997.  The assessment was cervical discogenic disease.  A CT scan 
of the cervical spine revealed small posterior herniated disc at 
C2-C3 as well as hypertrophic changes of the apophyseal joints 
with no effect on the neural foramina.  The Veteran was treated 
with epidural injections, physical therapy, and medication.  Dr. 
M.M. who treated the Veteran for the cervical spine condition 
following the motor vehicle accident opined in July 1997 that the 
Veteran's cervical spine condition was caused by the motor 
vehicle accident.  

On VA spine examination in June 1998, the Veteran reported 
cervical spine pain since 1996.  The examiner diagnosed posterior 
herniated nucleus pulposus and degenerative joint disease at C2-
C3 based on a July 1997 tomography study.  The examiner opined 
that the Veteran's cervical spine disability was not related to 
his service-connected low back condition.  The examiner also 
noted that the service medical records did not contain any 
findings pertaining to a cervical spine condition, and no 
complaints were recorded until 1996.    

A private medical report dated in December 1998 indicates that 
the Veteran was evaluated in April 1996 for complaints of 
cervical and neck pain.  Dr. B.T. opined that low back problems 
were often complicated by secondary cervical problems.

In a March 1999 private medical report, Dr. M.T. opined that 
based on his experience, low back problems were often complicated 
with cervical spine problems and that the Veteran had injured his 
neck during service.  A private medical record dated in April 
2002 shows that the Veteran was involved in an automobile 
accident.

The Veteran submitted a private medical report dated in September 
2003, wherein Dr. S. G. indicated that the Veteran was being 
treated for injuries sustained in 1988 when he fell off a pallet.  
Dr. S. G. stated that while the Veteran complained of pain in the 
back, knee, and neck in April 1996, his neck complaints were 
ignored and only his knee and lower back were treated.  Thus, the 
Veteran was initially treated for the cervical spine complaint in 
August 1996.  Dr. S. G. also noted that the Veteran was involved 
in a motor vehicle collision in 1997 when his car was impacted 
from the back.  He noted that X-ray and MRI examinations of the 
cervical spine indicated straightening of the normal lordosis.  
Dr. S. G. opined that the straightening of the normal lordosis at 
the cervical spine was related to the injuries the Veteran 
sustained in service, including his back and right knee.  The 
physician further opined that the Veteran's neck and cervical 
pain were associated with anxiety and headaches.

The Veteran submitted a July 2004 private medical report prepared 
by Dr. M.V., who stated that the Veteran had suffered from a 
cervical lesion since 1988 when he fell down during service and 
his requests for cervical spine treatment at the time were 
ignored.  Dr. M.V. noted that the Veteran complained of neck pain 
in 1996, and cervical radiculopathy was noted in 1995.  Dr. M.V. 
pointed out that the Veteran did not get treatment for his neck 
prior to this time because he had other more serious injuries for 
which to seek treatment.  Dr. M.V. noted that the Veteran 
sustained an injury to his neck in a motor vehicle accident in 
February 1997, but Dr. M.V. opined that the Veteran's neck 
condition, diagnosed as cervical herniated disc at C2-C3 and 
degenerative disc disease, was acquired during the service-
related accident suffered in 1988. 

At a personal hearing in July 2005, the Veteran testified that he 
had experienced pain in his cervical spine that radiated to the 
lumbar spine since service.  However, he stated that because his 
English had been deficient at the time, he had been unable to 
adequately explain his symptoms and consequently was not treated 
for neck pain.  To the extent that he complained of pain in the 
cervical spine, the Veteran reported that clinicians only treated 
the lumbar spine complaints and ignored his neck-related 
complaints.  

An October 2006 private medical report from Dr. H.L. indicates 
that the Veteran had had a bad cervical lesion since 1988.

The Veteran was afforded a VA spine examination in December 2007.  
The Veteran reported onset of cervical spine pain in 1988.  It 
was noted that he had a car accident in 1997 and hurt his 
cervicodorsal spine.  He underwent range of motion tests and was 
diagnosed with cervical strain and cervical spondylosis with 
facet joint disease.  Following a review of the claims file, the 
examiner opined that the Veteran's cervical spine disabilities 
were not related to his active service based upon the fact that 
there was no evidence of a diagnosis or treatment for a cervical 
condition in the claims folder or service medical records.  The 
examiner pointed out that there was a claim by the Veteran in 
which he stated that the onset of his cervical spine disability 
was in 1996.  The examiner further opined that the Veteran's 
cervical condition was less likely than not related to his 
service-connected lumbar spine condition in terms of 
pathophysiology or etiology, as well as to lumbar spine 
biomechanics. 

Subsequent to the December 2007 VA examination, the Veteran 
submitted a December 2007 private medical report from Dr. L.G. 
which indicated that the Veteran was treated in April 2007 for 
complaints of neck pain, the onset of which began after a 
service-related incident in 1988.  It was noted that he had a 
history of multiple motor vehicle accidents in 1997, 2000, and 
2005.  Dr. L.G. opined that the Veteran had a chronic condition 
initially caused by trauma in service followed by a moderate to 
severe degenerative process of the spine as a result of 
disability and repetitive trauma from motor vehicle accidents. 

In an addendum opinion report in February 2009, the examiner who 
examined the Veteran in December 2009 reviewed the claims file 
and opined that it was less likely than not that the Veteran's 
cervical spine disability was related to service, even with 
consideration of the private medical opinions dated in 1998, 
1999, 2003, 2004, and 2006.  The examiner explained that there 
was no evidence of treatment or radiological findings consistent 
with a cervical spine condition during service or within one year 
after separation from active duty.  The examiner observed that 
the private reports in 1998, 1999, 2003, 2004, and 2006 initially 
recorded symptoms associated with the cervical spine many years 
after discharge from service and failed to comment on the lack of 
any objective medical evidence of a cervical spine disability in 
service or within a year from service discharge, such as 
treatment, diagnosis, or radiological findings.  The examiner 
reiterated the opinion that the Veteran's cervical condition was 
not etiologically related to the service-connected lumbar spine 
condition in terms of pathophysiology or biomechanics, as these 
were two distinct anatomical areas.  The examiner further opined 
that the cervical spine condition was not aggravated by the 
lumbar disability for the same reasons.  Similarly, the examiner 
explained that the condition was not aggravated by the service-
connected right knee disability as the knee and the cervical 
spine were not biomechanically related to each other.  The 
examiner concluded that it was as likely as not that the 
Veteran's cervical spine disability was the result of a post-
service injury that was further aggravated by subsequent motor 
vehicle accidents.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2010).

During service a cervical spine disability was not affirmatively 
shown to have been present and service connection under 38 
U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.

Although the service medical records do not document a cervical 
spine disability, the Veteran is competent to describe symptoms 
of neck pain.  As the service treatment records lack the 
documentation of the combination of manifestations sufficient to 
identify a cervical spine disability and sufficient observation 
to establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records because there is no service medical evidence available to 
show complaints, findings, history, treatment, or diagnosis of 
neck problems, during or contemporaneous with service, then a 
showing of continuity of symptomatology after service is required 
to support the claim.

To the extent that the Veteran claims continuity of 
symptomatology of neck pain since service, the Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, can be competent, despite the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

After service, VA medical certificates dated in 1996 reflect that 
the Veteran was treated for complaints of cervical pain.  
Cervical discogenic disease was diagnosed in 1997 in relation to 
a February 1997 motor vehicle accident, and posterior herniated 
nucleus pulposus and degenerative joint disease at C2-C3 was 
first shown by a July 1997 tomography study.  As the initial 
documentation of a cervical spine disability, to include 
degenerative changes of the cervical spine, is well beyond the 
one-year presumptive period for manifestation of arthritis as a 
chronic disease, the Board finds that service connection cannot 
be established for a cervical spine disability on a presumptive 
basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Additionally, in view of the lengthy period without evidence of 
treatment for a cervical spine disability, the Board finds that 
the evidence is against a finding of a continuity of treatment, 
which weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, while treatment records 
after 2003 show onset of the Veteran's cervical spine disability 
in service, that account is contradicted by the Veteran's prior 
statement made in connection with the June 1998 VA spine 
examination during which he reported cervical spine pain since 
1996.  The Veteran's statements in June 1998 are consistent with 
the treatment history, to include VA spine examinations in 
December 1989 and January 1993, which recorded complaints of pain 
and treatment for a low back condition since a lifting incident 
in service but did not document any complaints or findings 
regarding the Veteran's cervical spine.  To the extent that the 
Veteran claims that his complaints of neck pain and requests for 
treatment were ignored prior to 1996 due to his inability to 
adequately explain his symptoms, his extensive medical treatment 
history, both in service and post-service discharge prior to 
1996, does not support his contentions.  

The Board has weighed statements made by the Veteran as to 
continuity of symptomatology and finds the current recollections 
and statements made in connection with a claim for benefits to be 
of lesser probative value.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board 
must take into consideration the Veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements).  In considering the statements of the Veteran 
submitted after 2003 as to continuity of symptomatology, in light 
of the evidence discussed, the Board finds that they did not 
present a credible history because they contradicted his earlier 
statements made when seeking treatment in 1989, 1993, 1996, 1997, 
and 1998.  Therefore, the Board finds that continuity of 
symptomatology has not here been established, either through the 
competent evidence or through the Veteran's statements.

Although the Veteran is competent to describe such symptoms as 
neck pain, the diagnosis of cervical strain, cervical spondylosis 
with facet joint disease, and herniated discs, and the medical 
causation are not subject to lay observation.  The determination 
as to the presence, type, and cause of degenerative changes of 
the cervical spine, is medical in nature and not capable of lay 
observation.  The relationship of any current cervical spine 
disability to service or service-connected right knee and low 
back disabilities is a medical determination that requires 
specific training and knowledge.  Savage v. Gober, 10 Vet. App. 
488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the current diagnoses 
of the cervical spine were based on diagnostic tests, to include 
X-rays and a CT scan.  Therefore, the currently diagnosed 
cervical spine disability is not a simple medical condition that 
a lay person is competent to identify as a lay person is not 
qualified through education, training, or experience to interpret 
diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current cervical spine condition, first shown after 
service, and an injury, disease, or event in service, is needed 
and a lay assertion on medical causation is not competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2010). 

As a lay person, the Veteran is not qualified through education, 
training, or expertise to offer an opinion on a medical 
diagnosis, not capable of lay observation or one that is not a 
simple medical condition, or on medical causation, where a lay 
assertion on medical causation is not competent evidence.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).  
For this reason, the Board rejects the statements of the Veteran 
as competent evidence to establish onset of the Veteran's 
cervical spine disability in service.

As for service connection based on the initial diagnosis of a 
cervical spine disorder after service, to include as due to 
service or service-connected right knee and low back 
disabilities, there is evidence for and against the claim.  
38 C.F.R. §§ 3.303(d), 3.310 (2010).

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact.  The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts, which may 
include a review of medical literature; and whether the opinion 
applied valid medical analysis to the significant facts of the 
case in order to reach the conclusion submitted in the opinion.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally based 
on the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 
(2008).

Among the factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the 
private medical records  in December 1998, March 1999, September 
2003, July 2004, October 2006, and December 2007.  To the extent 
that in medical reports prepared after 2003, Dr. S. G., Dr. M.V., 
Dr. H.L., and Dr. L.G. reported onset of the Veteran's cervical 
spine condition in service as due to a neck injury in 1988, while 
the clinicians reported reviewing the service medical records, 
the opinions were clearly based on history provided by the 
Veteran, as there is no evidence of any complaint, finding, 
treatment, or diagnosis of a cervical spine disorder during or 
contemporaneous with service, as previously noted.  In this 
regard, in July 1997, Dr. M.M. opined that the Veteran's cervical 
spine condition was caused by a February 1997 motor vehicle 
accident, and on VA spine examination in June 1998, the examiner 
noted that the service medical records did not contain any 
findings pertaining to a cervical spine condition, and no 
complaints were recorded until 1996.  In fact, Drs. S. G., M.V., 
H.L., and L.G., acknowledged initial treatment for a cervical 
spine disability between 1995 and 1996.  Thus, the critical 
question is whether that history relied on by the clinicians is 
accurate.  As for the Veteran's reports of a neck injury in 
service and the continuity of symptoms, as noted above, the 
Veteran's statements are inconsistent with his previous 
statements provided in relation to treatment received for the 
1988 injuries, and post-service discharge in 1989, 1993, 1996, 
1997, and 1998, as well as the contemporaneous medical evidence.  
For these reasons, the Board rejects the statements of the 
Veteran as inconsistent and therefore not credible.  Thus, the 
diagnosis of a cervical spine disorder as related to an injury in 
service is not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a Veteran's statement renders a medical 
report incredible only if the Board rejects the statements of the 
Veteran).

As for service connection for a cervical spine disability as 
secondary to service-connected right knee and low back 
disabilities, the Board notes that in December 1998, Dr. B.T. 
opined that low back problems are often complicated by secondary 
cervical problems.  Similarly, in a March 1999, Dr. M.T. opined 
that based on his experience, low back problems are often 
complicated with cervical spine problems. These opinions, while 
rendered by medical health providers, failed to specifically 
address the Veteran's cervical spine condition in terms of the 
service-connected low back condition and its relation to the 
Veteran's cervical spine disability.  The Board observes that the 
findings of Drs. B.T. and M.T. are inherently speculative in 
nature and thus of limited probative value.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. 
App. 30 (1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's 
statement framed in terms such as 'could have been' is not 
probative).  Where a physician is unable to provide a definite 
casual connection, the opinion on the issue constitutes what may 
be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 
237 (1993).

As for the medical opinion provided by Dr. S.G. in September 2003 
wherein he opined that the straightening of the normal lordosis 
at the cervical spine was related to the injuries the Veteran 
sustained in service, including his back and right knee, although 
the statement was made by a health-care professional, the 
statement is nevertheless a mere conclusion without medical 
analysis and is insufficient to allow the Board to make an 
informed decision as to what weight to assign against contrary 
evidence on the question of whether the Veteran's right knee and 
low back disabilities caused or aggravated the cervical spine 
disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere 
conclusion by a medical doctor is insufficient to allow the Board 
to make an informed decision as to what weight to assign the 
opinion).  Therefore, the Board finds that the September 2003 
statement by Dr. S.G., while a statement by a competent medical 
professional, is less persuasive in support of the claim. 

The evidence against the claim is the medical opinion of the VA 
examiner who in December 2007 and February 2009 opined that the 
Veteran's cervical spine disability did not have onset in 
service, nor was it caused or aggravated by the service-connected 
right knee and low back disabilities.  With regards to service 
connection for a cervical spine disability as incurred in 
service, following a review of the claims file, the examiner 
opined that it was less likely than not that the Veteran's 
cervical spine disability was related to service.  The examiner 
explained that there was no evidence of treatment or radiological 
findings consistent with a cervical spine condition during 
service or within one year after separation from active duty.  
The examiner observed that the favorable medical evidence 
discussed above, that is, the medical private reports in 1998, 
1999, 2003, 2004, and 2006, initially recorded symptoms 
associated with the cervical spine many years after service 
discharge and failed to comment on the lack of any objective 
medical evidence of a cervical spine disability in service or 
within a year from service discharge.  The examiner further 
opined that the Veteran's cervical condition was not caused or 
aggravated by either the service-connected lumbar spine condition 
or the service-connected right knee disability.  The examiner 
explained that in terms of pathophysiology or biomechanics, the 
cervical spine was an anatomical area distinct from and unrelated 
to the right knee or the lumbar spine.  Similarly, on VA spine 
examination in June 1998, the examiner opined that the Veteran's 
cervical spine disability was not related to the service-
connected low back condition.  The examiner concluded in a 
February 2009 opinion report that it was as likely as not that 
the Veteran's cervical spine disability was the result of a post-
service injury that was further aggravated by subsequent motor 
vehicle accidents.  This medical opinion is consistent with the 
evidence of record, as outlined above.  The Board assigns greater 
weight to the opinion of the VA examiner because the examiner 
applied medical analysis to the significant facts of the case.  
That is, the examiner based his opinion on the service records as 
well as the Veteran's post-service medical history.  

Also of record are medical articles attributed to various medical 
sources that discuss cervical spine disabilities.  As for the 
medical articles, a medical article may be regarded as competent 
evidence where standing alone, the article discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Wallin v. West, 11 Vet. App. 509, 513 (1998).  
In this case, while the articles are considered as evidence, the 
VA examiner's opinion outweighs the probative value of the 
articles, as the examiner applied valid medical analysis to the 
significant facts of the case to reach the conclusion submitted 
in the opinion, and the medical articles offered only generic 
relationships.

Therefore, the Board finds that the preponderance of the evidence 
is against the claim for service connection for a cervical spine 
disability, to include as secondary to service-connected right 
knee and lumbar spine disabilities, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Service connection for a cervical spine disability, to include as 
secondary to service-connected right knee and lumbar spine 
disabilities, is denied.


REMAND

In an April 2009 substantive appeal, the Veteran requested a 
travel Board hearing to be held at the RO in San Juan, Puerto 
Rico.  As such a hearing has not yet been conducted, the RO 
should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Finally, the Board observes that the arguments advanced by the 
Veteran in support of the present claim for an initial rating 
higher than 30 percent for a psychiatric disorder essentially 
raise the issue of entitlement to TDIU due to the 
service-connected disability.  In adjudicating the increased 
rating claim, the RO must also consider it in conjunction with 
the TDIU claim.  The Court recently held that a claim for a TDIU 
is not a freestanding claim.  Rather, it is a claim for an 
increased rating (a total rating based on individual 
unemployability) for the underlying disability(ies).  Such a 
claim may be expressly raised or it may be "reasonably raised by 
the record," and the claim may be filed as a component of an 
initial claim or as a claim for an increased rating for a 
service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In light of the Court's decision in Rice, the Board 
finds that the Veteran has raised the issue of entitlement to a 
TDIU as part of his claim for an initial rating higher than 30 
percent for psychiatric disorder.  As such, the claim for a TDIU 
is therefore inextricably intertwined with the claim being 
remanded herein, because adjudication of this claim may affect 
the merits and outcome of the claim for TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's 
claim of entitlement to an initial rating higher than 30 percent 
for a psychiatric disorder must be fully adjudicated and 
developed by the RO before the Board can render a final decision 
regarding his claim for a TDIU.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board 
hearing in connection with his appeal to be 
held at the RO in San Juan, Puerto Rico.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


